Exhibit 10.30

 

EMPLOYMENT AGREEMENT

 

 

 

This Employment Agreement (the “Agreement”) is dated as of June 28, 2013 (the
“Effective Date”) and is between Cryoport, Inc., a Nevada corporation (the
“Company”), with offices at 20382 Barents Sea Circle, Lake Forest, California
92630 and Jerrell W. Shelton (the “Executive”).

 

1. Employment, Duties and Agreements.

 

(a) The Company hereby wishes to continue the employment of the Executive, its
Chief Executive Officer and President, and the Executive hereby accepts such
positions and agrees to serve the Company in such capacity during the employment
period described in Section 3 hereof (the “Employment Period”). The Executive
shall have the normal duties, responsibility and authority implied by such
position.

 

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. However, it is
understood that the Executive may serve on other Boards of Directors from time
to time. The Executive agrees to notify the Board in writing prior to accepting
an appointment to a Board of Directors of another company.

 

2. Compensation.

 

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $300,000.00 per
annum (the “Base Salary”). Executive’s Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) annually and
subject to increase (but not decrease) as determined by the Compensation
Committee in its sole and absolute discretion. At the Executive’s request, bonus
opportunities will not be considered until the Company has reached a positive
cash flow.

 

(b) In addition to the Base Salary, during the Employment Period, the Executive
shall be eligible to participate in the Cryoport, Inc. 2011 Stock Incentive Plan
(the “Plan”) and any other equity incentive plans that may be adopted by the
Company from time to time in the amounts and at the times determined by the
Compensation Committee.

 

(c) In addition to the periodic equity awards, under the Plan or non-qualified,
that may be approved by the Compensation Committee from time to time as provided
in Section 2(b), Executive shall be entitled to receive options to purchase
3,902,507 shares of common stock of the Company. By way of the option grants,
1/24th of the options shall vest immediately and become exercisable and 1/46th
of the remaining options shall vest in equal monthly installments over the next
forty-six months commencing July 5, 2013 and ending May 5, 2017 at which time
they will be fully vested, provided that such vesting will be accelerated on the
date that the Corporation files a Form 10-Q or Form 10-K indicating an income
from operations for the Corporation in two consecutive fiscal quarters.

 



1

 

 

(d) During the Employment Period: (i) except as specifically provided herein,
the Executive shall be entitled to participate in all savings and retirement
plans, practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, and (ii) except as
specifically provided herein, the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company which are made available generally to other senior
executive officers of the Company.

 

(e) During the Employment Period, the Company shall provide the Executive $200
per month as reimbursement for the expense of maintaining his office at 980
Overton Lea Road, Nashville, TN 37220, in the state of his residence. In
addition, the Company shall pay for all reasonable business related travel
expenses of Executive, including, but not limited to, travel to and from
Executive’s residence in Tennessee to the Company’s location in Lake Forest,
California, San Diego, California or any other location it may occupy in the
future.

 

(f) During the Employment Period, the Executive shall be entitled to paid
vacation time in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

 

(g) During the Employment Period, the Company shall reimburse the Executive for
all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

 

3. Employment Period. The Company shall employ Executive on the terms and
subject to the conditions of this Agreement commencing as of the Effective Date,
and, unless terminated earlier as provided herein, shall terminate four (4)
years thereafter, on May 4, 2017. Executive shall be considered an “at-will”
employee, which means that Executive’s employment may be terminated by the
Company or by the Executive at any time for any reason or no reason at all. The
period during which Executive is employed by the Company pursuant to this
Agreement shall be referred to as the “Employment Period.” The Executive’s
employment hereunder may be terminated during the Employment Period upon the
earliest to occur of the following events (at which time the Employment Period
shall be terminated):

 

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, after any accommodation
required by law, the Executive shall have been unable to perform his duties
hereunder for a period of ninety (90) consecutive days, and within thirty (30)
days after Notice of Termination (as defined in Section 4 below) for Disability
is given following such 90-day period the Executive shall not have returned to
the performance of his duties on a full-time basis.

 

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) the Executive’s willful
misconduct or gross negligence which is materially injurious to the Company; or
(iii) the commission by the Executive of a felony or other serious crime
involving moral turpitude. In the case of clauses (i) above, the Company shall
provide notice to the Executive indicating in reasonable detail the events or
circumstances that it believes constitute Cause hereunder and, if such breach or
failure is reasonably susceptible to cure, provide the Executive with a
reasonable period of time (not to exceed thirty (30) days) to cure such breach
or failure.

 



2

 

 

4. Termination Procedure.

 

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 12(a).

 

(b) Date of Termination. For purposes of this Agreement, the term “Date of
Termination” shall mean: (i) if the Executive’s employment is terminated
pursuant to Section 3(a), the date of his death; (ii) if the Executive’s
employment is terminated pursuant to Section 3(b), the date that is thirty (30)
days after the delivery of the Notice of Termination, provided that the
Executive shall not have returned to the performance of his duties hereunder on
a full-time basis within such thirty (30) day period; (iii) if Executive’s
employment is terminated pursuant to Section 3(c), immediately upon the delivery
of the Notice of Termination; and (iv) if the Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days, or any alternative time period
agreed upon by the parties, after the giving of such notice) set forth in such
Notice of Termination.

 

5. Termination Benefits.

 

(a) Payments. In the event the Company or Employee terminates Executive’s
employment without cause during the Employment Period the Executive shall be
entitled to: (i) any accrued but unused vacation; (ii) Base Salary through the
Date of Termination (to the extent not theretofore paid); (iii) the continuation
of Base Salary (as in effect immediately prior to the termination) for three (3)
months following the Date of Termination, which shall be paid in accordance with
the Company’s ordinary payroll practices in effect from time to time, and which
shall begin on the first payroll period immediately following the date on which
the general release and waiver described in Section 5(e) becomes irrevocable;
and (iv) one-half of the options previously granted to Executive and not
currently vested will become fully vested and exercisable as of the Date of
Termination. For example, if Executive has 1,000,000 unvested options as of the
Date of Termination, 500,000 will become fully vested and exercisable.

 

(b) Continued COBRA Benefit. In addition to the payments described in Section
5(a), if Executive’s employment is terminated by the Company during the
Employment Period and if Executive timely elects to continue to receive
continued coverage under the Company’s group health plans in accordance with
COBRA, such continued coverage shall be provided to Executive, at the Company’s
full expense, until the earlier of: (i) the date the Executive receives group
health benefits from another employer; or (ii) the one-year anniversary of the
Date of Termination.

 

(c) Death, Disability, Cause. In the event Executive’s employment is terminated
during the Employment Period: (i) due to death pursuant to Section 3(a); (ii)
due to Disability pursuant to Section 3(b); or (iii) by the Company for Cause
pursuant to Section 3(c); the Company shall pay the Executive or the Executive’s
estate, as the case may be, within thirty (30) days following the Date of
Termination, the Executive’s accrued but unused vacation and his Base Salary
through the Date of Termination (to the extent not theretofore paid). Except as
provided in this Section 5(c), the Company shall have no additional obligations
under this Agreement.

 

(d) Change in Control. In the event the Company terminates the Executive’s
employment, except if for “Cause” pursuant to Section 3(c) in which case only
the terms of Section 3(a) apply, within twelve (12) months after a Change in
Control (as defined in the Cryoport, Inc. 2011 Stock Incentive Plan), then,
Executive shall be entitled to: (i) the continuation of Base Salary (as in
effect immediately prior to the termination) for twelve (12) months following
the Date of Termination, which shall be paid in accordance with the Company’s
ordinary payroll practices in effect from time to time, and which shall begin on
the first payroll period immediately following the date on which the general
release and waiver described in Section 5(e) becomes irrevocable; and
(ii) notwithstanding any provision in this Agreement or any option grant
agreement or other equity award agreement to the contrary, all options
previously granted to Executive will become fully vested and exercisable as of
the Date of Termination.

 



3

 

 

(e) Release Agreement; Covenants. Notwithstanding the foregoing, the payments
and benefits described in Sections 5(a) and 5(d) are subject to and conditioned
upon the Executive executing (and not revoking) a general release and waiver (in
the form reasonably acceptable to the Company), waiving all claims the Executive
may have against the Company, its successors, assigns, affiliates, executives,
officers and directors and are subject to and conditioned upon the Executive’s
compliance with the Restrictive Covenants described in Sections 7 and 8 hereof.
The release shall be provided to Executive prior to or on the Date of
Termination and in no event more than five (5) days following the Date of
Termination. Executive shall have either twenty one (21) or forty five (45) days
(with the exact number of days to be specified by the Company in the release
agreement) following the date on which the release is given to Executive to sign
and return the release to the Company. Notwithstanding anything in this
Agreement to the contrary, if the Company concludes, in the exercise of its
discretion, that the payments described in Sections 5(a) or 5(d) are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
if the consideration period described in the release, plus the seven (7) day
revocation period described in the release spans two (2) calendar years, the
payments shall not begin until the second calendar year. Except as provided in
this Sections 5(a) and 5(d), the Company shall have no additional obligations
under this Agreement.

 

6. Arbitration; Legal Fees. Any controversy or dispute between the parties,
whether arising out of or in connection with this Agreement or otherwise, shall
be resolved in arbitration under the Federal Arbitration Act and before the
American Arbitration Association (“AAA”) in accordance with then-current
arbitration rules of AAA. In such arbitration, the arbitrator shall have no
authority or power to amend, modify, or in any other way change any of the terms
of this Agreement. All decisions of such arbitrator shall be final and binding
upon both parties. Judgment upon any award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The administrative costs of
the arbitration and the arbitrator’s fee shall be shared equally by the parties,
unless the arbitrator orders otherwise. The prevailing party in any such
arbitration or other proceeding is entitled to recover from the other party
attorneys’ fees and costs associated with defending or prosecuting such
arbitration or other proceeding, any appeal therefrom, and any ancillary or
related proceedings.

 

7. Trade Secrets, Confidential Information and Inventions.

 

(a) Trade Secrets in General. During the course of Executive’s employment,
Executive will have access to various trade secrets, confidential information
and inventions of the Company as defined below.

 

(i) “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, “know-how”, new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which
(1) was in the lawful and unrestricted possession of the Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of the Executive after receiving it, (3) becomes
generally available to the public by acts of the Executive necessary to
performing duties associated with their job description, or (4) has been
received lawfully and in good faith by the Executive from a third party who did
not derive it from the Company.

 



4

 

 

(ii) “Inventions” means all discoveries, concepts and ideas, whether patentable
or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

 

(iii) “Trade Secrets” shall mean any scientific or technical data, information,
design, process, procedure, formula or improvement that is commercially
available to the Company and is not generally known in the industry.

 

This section includes not only information belonging to the Company which
existed before the date of this Agreement, but also information developed by
Executive for the Company or its employees during his employment and thereafter.

 

(b) Restriction on Use of Confidential Information. Executive agrees that his
use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

 

(c) Non-Disclosure. Except as required by the performance of the Executive’s
services to the Company under the terms of this Agreement, neither the Executive
nor any of his agents or representatives, shall, directly or indirectly, publish
or otherwise disclose, or permit others to publish, divulge, disseminate, copy
or otherwise disclose the Company’s Trade Secrets, Confidential Information
and/or Inventions as defined above.

 

(d) Use Restriction. Executive shall use the Trade Secrets, other Confidential
Information and/or Inventions only for the limited purpose for which they were
disclosed. Executive shall not disclose the Trade Secrets, other Confidential
Information and/or Inventions to any third party without first obtaining written
consent from the Board and shall disclose the Trade Secrets, other Confidential
Information and/or Inventions only to the Company’s own employees having a need
know. Executive shall promptly notify the Board of any items of Trade Secrets
prematurely disclosed.

 

(e) Surrender Upon Termination. Upon termination of his employment with the
Company for any reason, Executive will surrender and return to the Company all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.

 



5

 

 

(f) Prohibition Against Unfair Competition. At any time after the termination of
his employment with the Company for any reason, Executive will not engage in
competition with the Company while making use of the Trade Secrets of the
Company.

 

(g) Patents and Inventions. The Executive agrees that any inventions made,
conceived or completed by him during the term of his service, solely or jointly
with others, which are made with the Company’s equipment, supplies, facilities
or Confidential Information, or which relate at the time of conception or
reduction to purpose of the invention to the business of the Company or the
Company’s actual or demonstrably anticipated research and development, or which
result from any work performed by the Executive for the Company, shall be the
sole and exclusive property of the Company. The Executive promises to assign
such inventions to the Company. The Executive also agrees that the Company shall
have the right to keep such inventions as trade secrets, if the Company chooses.
The Executive agrees to assign to the Company the Executive’s rights in any
other inventions where the Company is required to grant those rights to the
United States government or any agency thereof. In order to permit the Company
to claim rights to which it may be entitled, the Executive agrees to disclose to
the Company in confidence all inventions which the Executive makes arising out
of the Executive’s service and all patent applications filed by the Executive
within one year after the termination of his service. The Executive shall assist
the Company in obtaining patents on all inventions, designs, improvements and
discoveries patentable by the Company in the United States and in all foreign
countries, and shall execute all documents and do all things necessary to obtain
letters patent, to vest the Company with full and extensive title thereto.

 

8. Non-Solicitation. During the Employment Period and for one (1) year
thereafter, the Executive hereby agrees not to, directly or indirectly, solicit
or assist any other person or entity in soliciting any employee of the Company
or any of their subsidiaries to perform services for any entity (other than the
Company or its subsidiaries), or attempt to induce any such employee to leave
the employment of the Company or its subsidiaries.

 

9. Non-Competition.

 

(a) During the course of Executive’s employment with the Company, Executive
shall not directly or indirectly own any interest in (other than owning less
than 5% of a publicly held company), manage, control, participate in (whether as
an officer, director, employee, partner, agent, representative, volunteer or
otherwise), consult with, render services for or in any manner engage (whether
or not during business hours) anywhere in the Restricted Territories (as defined
below) in any business activity that is in any way competitive with the business
or demonstrably anticipated business of the Company. Further, Executive will not
during the course of his employment with the Company assist any other person or
organization in competing or in preparing to compete with any business or
demonstrably anticipated business of the Company anywhere in the Restricted
Territories.

 

(b) “Restricted Territories” shall mean any state or territory in the United
States or any other similar political subdivision in any state or foreign
country in which the Company has done business or has actually investigated
doing business or where its products and services are sold or distributed
whether or not for compensation.

 

10. Non-Disparagement. The Executive shall not defame or disparage the Company,
its affiliates and its officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Company, its
affiliates or its directors, members, officers or executives.

 



6

 

 

11. Injunctive Relief. In the event that the Executive breaches any restrictive
covenant, the Company shall be entitled to an injunction restraining the
Executive from violating such restrictive covenant (without posting any bond or
other security). If the Company institutes any action or proceeding to enforce
any such restrictive covenant, the Executive hereby waives the claim or defense
that the Company has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that the Company has an adequate
remedy at law.

 

12. Miscellaneous.

 

(a) Any notice or other communication required or permitted under this Agreement
shall be in writing and given by (i) hand delivery to the other party, (ii) by
registered or certified mail, return receipt requested, postage prepaid, or
(iii) by nationally recognized overnight courier, with all fees prepaid, in each
case addressed as follows:

 

If to the Company:

 

Cryoport, Inc.

20382 Barents Sea Circle

Lake Forest, CA 92630

 

 

or to such other address as any party hereto may designate by notice to the
others. If notice or other communication is given as provided above delivery
shall be effective (1) at the time of delivery, if by hand delivery, (2) four
days after mailing, if by registered or certified mail, or (3) the day after
mailing, if by nationally recognized overnight courier.

 

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that, except as
otherwise expressly stated in this Agreement, incentive awards granted to the
Executive shall be governed by the relevant plan and any other related grant or
award agreement and any other related documents).

 

(c) This Agreement may be amended only by an instrument in writing authorized by
the Board of Directors and signed by the parties hereto, and any provision
hereof may be waived only by an instrument in writing signed by the party or
parties against whom or which enforcement of such waiver is sought. The failure
of any party hereto at any time to require the performance by any other party
hereto of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by any party
hereto of a breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement.

 

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

 

(e) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. As used in the Agreement, the “Company” shall mean both the Company
as defined above and any such successor that assumes this Agreement, by
operation of law or otherwise.

 



7

 

 

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

 

(g) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation,.

 

(h) The payments and other consideration to the Executive under this Agreement
shall be made without right of offset.

 

(i) Notwithstanding anything set forth herein to the contrary, no amount or
benefit payable pursuant to this Agreement on account of the Executive’s
termination of employment shall be paid or provided prior to Executive’s
“separation from service” as defined in Treasury Regulation Section
1.409A-1(h)). Furthermore, and notwithstanding anything set forth herein to the
contrary, if the Company concludes, in the exercise of its discretion, that the
payments described in Sections 5(a) and 5(d) are subject to Section 409A of the
Code, and if Executive is a “specified employee” as defined in Treasury
Regulation Section 1.409A-1(i)(1) on the date of his “separation from service,”
no amounts shall be paid to the Executive before the first day of the seventh
month following Executive’s “separation from service” or, if earlier, the date
of the Executive’s death. It is intended that: (i) the continuation of Base
Salary described in Sections 5(a) and 5(d) qualify for the “separation pay”
exception to Section 409A of the Code; (ii) the continued COBRA coverage
described in Section 5(b) qualify for the medical benefits reimbursement
exception to Section 409A set forth in Treasury Regulation Section
1.409A-1(b)(9)(v)(B); and (iii) each provision of this Agreement be interpreted,
to the extent possible, consistent with that intent. Nevertheless, the Company
cannot, and does not, guarantee any particular tax effect or treatment of the
amounts due under this Agreement. Except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company will not be responsible for the payment of
any applicable taxes on compensation paid or provided to Executive.
Notwithstanding the foregoing, in the event this Agreement or any benefit paid
to Executive hereunder is deemed to be subject to Section 409A of the Code, the
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its sole discretion, to comply with Section 409A,
without reducing the amounts of any benefits due to the Executive hereunder. Any
expenses that are to be reimbursed pursuant to this Agreement shall: (i) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred; (ii) not affect or be affected by any other
expenses that are eligible for reimbursement in any other tax year of Executive;
and (iii) not be subject to liquidation or exchange for any other benefit.

 

(j) By signing this Agreement, Executive agrees to be bound by, and comply with
the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time, as a result of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, as amended, and similar or related laws, rules and
regulations.

 



8

 

 

(k) This Agreement shall be governed by and construed in accordance with the
laws of the State of California without reference to its principles of conflicts
of law.

 

(l) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

 

(m) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

 

(The remainder of this page has been intentionally left blank.)

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Cryoport, Inc.                 /s/ Robert
Stefanovich                                 Name:  Robert Stefanovich   Title:
Chief Financial Officer       At the direction of the Board of Directors        
           /s/ Jerrell W. Shelton                                     Jerrell W.
Shelton

 

 

10

